—Judgment, Supreme Court, New York County (Ronald Zweibel, J., at suppression hearing; Ira Beal, J., at jury trial and sentencing), rendered March 15, 1994, convicting defendant of criminal possession of a weapon in the fourth degree, and sentencing him to a conditional discharge, unanimously affirmed.
The People met their burden of establishing that defendant consented to a police entry into his apartment when he voluntarily spoke with them and gave them his gun. The record supports the conclusion that defendant’s consent was not the result of "overbearing official pressure” (People v Gonzalez, 39 NY2d 122, 128). Defendant’s remaining contentions are without merit. Concur—Murphy, P. J., Wallach, Williams and Mazzarelli, JJ.